DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
Claims 1 - 16 remain pending with claims 10 - 16 being withdrawn from consideration.
 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:





Claim(s) 1 - 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hansson et al. (WO 2014/147028 A1), hereinafter Hansson, in view of Lane et al. (US 2011/0257577 A1), hereinafter Lane.

Regarding claim 1, Hansson discloses a system for performing therapeutic apheresis on a patient that has an arterial system and a secondary lymphoid system (Figs. 1 and 8; Page 1, lines 7 - 9 recite use with a patient subjected to extracorporeal blood processing; also see Page 12, lines 15 - 32; the secondary lymphoid system being inherent to a patient), the method comprising introducing arterial blood from the patient having into an extracorporeal circuit (Fig. 1, elements 1a, 1b, 2’, and 2”; Page 1, lines 15 - 32); performing apheresis on the blood to remove one or more components from the blood (Fig. 1, element 5; Page 1, lines 19 - 24 and Page 12, lines 33 - 34); and returning a portion of the blood from the extracorporeal circuit to the patient (Fig. 1, element 2”; Page 12, lines 23 - 25) in pulsatile flow (Page 14, lines 24 - 28) in pulsatile flow (Page 12, lines 30 - 32 indicate a rotary peristaltic pump; also see Page 14, lines 24 - 28).
Hansson does not explicitly disclose a portion of the blood being returned to the arterial system of the patient.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hansson to draw blood from the subclavian artery and return blood to the arterial system of the patient (i.e. aorta). Doing so would assist in creating regional hyperfusion (Fig. 10 includes hyperfusion catheter 103; Paragraph 93). It would be obvious to do so since hyperfusion promotes the absorption of therapeutic agents as recognized by Lane (Paragraph 94).
While Hansson and Lane do not explicitly disclose the combination of apheresis and return of a portion of blood in pulsatile flow causes a change to the secondary lymphoid system, as previously stated, Hansson and Lane do teach the same steps of apheresis and returning a portion of the blood from the extracorporeal circuit to the arterial system of the patient in pulsatile flow in the same manner as claimed.
Thus, as Hansson and Lane teach the same “combination of apheresis and return of a portion of the blood in pulsatile flow”, they inherently discloses the same change to the secondary lymphoid system.




	Regarding claim 3, the combination of Hansson and Lane substantially discloses the invention as claimed. Hansson further discloses said pump creating pulsatile flow (Page 14, lines 24 - 28).

	Regarding claim 4, the combination of Hansson and Lane substantially discloses the invention as claimed. Hansson further discloses the patient’s heart creating pulses (i.e. waves), which are monitored as pressure signals (Figs. 1 and 7, elements 6a - 6c, 7; Page 13, line 32 - Page 14, line 15), wherein the pulsatile pump is controlled by the monitoring of said pulses (Page 18, lines 15 - 17 indicate if cardiac arrest is detected, the pump will stop i.e. the pulsing of the blood from the pump is reliant on and created by heart pulse waves).

	Regarding claim 5, the combination of Hansson and Lane substantially discloses the invention as claimed. Hansson further discloses the addition of a treatment fluid (i.e. replacement  fluid) to change the composition of blood (Fig. 1, elements 5 and 1b; in page 9, lines 26 - 24, Hansson lists saline specifically, also see Page 12, line 36 - Page 13, line 9).



	Regarding claim 9, the combination of Hansson and Lane substantially discloses the invention as claimed. Hansson does not teach the pump being filled from a distal systemic artery and returning volume to a proximal systemic artery.
	In the same field of endeavor, Lane teaches a method of circulatory access applicable to extracorporeal blood circuits (Fig. 10; Paragraph 10). Lane further teaches the pump being filled from a distal systemic artery (subclavian artery) and returning volume to a proximal systemic artery (ascending aorta) (Fig. 10; Paragraph 198).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hansson to draw blood from the subclavian artery and return blood to the aorta. Doing so would assist in creating regional hyperfusion (Fig. 10 includes hyperfusion catheter 103; Paragraph 93). It would be obvious to do so since hyperfusion promotes the absorption of therapeutic agents as recognized by Lane (Paragraph 94).


Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Hansson and Lane as applied to claim 1 above, and further in view of Birtwell (US 3,099,260), hereinafter Birtwell.


In the same field of endeavor, Birtwell teaches an extracorporeal blood circuit (Figs. 1 and 6). Birtwell further teaches phasing (i.e. coinciding) the systolic pulse of the pump with the systolic pulse of the heart (Col. 10, lines 46 - 49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump behavior of Hansson such that the pulsatile flow coincides with the onset of ventricular systole. Doing so would allow for Hansson to by synchronized with the patient’s heart (Birtwell; Col. 6, lines 3 - 8) and prove advantageous as Birtwell recognizes synchronous (i.e. physiological) pulsatile flow may be more effective than other types of flow (Col. 11, lines 28 - 31; Col. 6, lines 3 - 8 also draws the distinction between regular, i.e. continuous, and physiological pulsatile flow).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hansson and Lane, as applied to claim 2, and further in view of Birtwell.

Regarding claim 8, the combination of Hansson and Lane substantially discloses the invention as claimed. Hansson does not specifically teach the pulsatile flow being initiated by ejection from the one or more pumps and coinciding with the onset of ventricular systole.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump behavior of Hansson such that the pulsatile flow is initiated by ejection from the pump coincides with the onset of ventricular systole. Doing so would allow for Hansson to by synchronized with the patient’s heart (Birtwell; Col. 6, lines 3 - 8) and prove advantageous as Birtwell recognizes synchronous (i.e. physiological) pulsatile flow may be more effective than other types of flow (Col. 11, lines 28 - 31; Col. 6, lines 3 - 8 also draws the distinction between regular, i.e. continuous, and physiological pulsatile flow).

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive.
Applicant argues Hansson does not teach “a method of performing therapeutic apheresis” in which “the combination of apheresis and return of a portion of the blood in pulsatile flow causes a change to the secondary lymphoid system.” As previously stated, Hansson and Lane teach identical steps of apheresis and returning a portion of the blood to the arterial system of the patient in pulsatile flow as Applicant merely claims the steps of “performing apheresis” and “returning a portion of the blood”. Thus, the prior art inherently teaches said combination of apheresis and return of a portion of the blood in pulsatile flow In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Also see MPEP 2145 (II) which pertains to Additional Advantages or Latent Properties.
Applicant further argues Hansson teaches a method for monitoring extracorporeal circuits, and thus does not disclose a system for apheresis. However, the fact that Hansson primarily relates to detecting cardiac arrest does not negate or otherwise detract from Hansson’s teachings regarding an apheresis system. In fact, Hansson explicitly discloses an extracorporeal circuit being a blood treatment circuit, including an apheresis circuit (Page 1, lines 12 - 23 and Page 36, lines 16 - 20; Hansson also describes blood separation).  Such a disclosure cannot be ignored merely because Hansson does not emphasize the term apheresis.
Further, Hansson discloses specific details regarding the apheresis circuit as claimed (e.g. access cannulas, pumps, filters). While Hansson does not explicitly disclose returning a portion of blood to the arterial system of a patient, returning blood to the arterial system is not necessary for apheresis. As such, there is no evidence as to how or why Hansson does not teach a method for performing therapeutic apheresis. In addition, said limitation of returning a portion of blood to the arterial system of the patient is found in Lane, and as such the prior art teaches all the limitations as claimed.
Thus, Applicant’s arguments that the prior art references would not cause a sufficient systemic impact to cause a change in secondary lymphoid system due to the added limitation of returning blood to the arterial system is moot. Any other alleged differences to account for a 
Further, although not relied upon, Bissler et al. (see Conclusion section below) discloses a computer model for extracorporeal blood treatment (Abstract) and that lymphatic flow is a relevant variable in this model (Paragraph 61), thus demonstrating the inherent relationship between the fluid dynamics of extracorporeal blood circuits and of the lymphatic system.

Applicant’s arguments regarding the secondary references of Birtwell and Lane, as well as Applicant’s arguments that claims 2 - 9 would be allowable by virtue of their dependency on claim 1 are moot as claim 1 remains rejected as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bissler et al. (US 2007/0215545 A1) discloses a system and program model for extracorporeal blood treatment which illustrates the relationship between lymphatic flow and blood treatment fluid dynamics (Paragraph 61).
Demper et al. (US 2009/0099498 A1) discloses a highly relevant system for performing apheresis (Fig. 1).
Brugger et al. (US 2001/0021817 A1) discloses how apheresis may be performed while drawing and returning blood to an artery (Fig. 1; Paragraph 13).
Vincent et al. (US 2004/0015042 A1) discloses a pump for apheresis which matches the pulsatile flow generated by the heart (Paragraph 45).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781